                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   TRINITY PACKAGING SUPPLY,
   LLC,

                Plaintiff,
                                   Civil No. 18-16115 (NLH/JS)
        v.
                                   OPINION
   COUNTRYWIDE PALLET, INC.
   d/b/a SELECT PALLET,

                Defendant.


APPEARANCES:

DAVID FORNAL
SHAWN DAVID EDWARDS
MASELLI WARREN PC
600 ALEXANDER ROAD
SUITE 3-4A
PRINCETON, NJ 08540

     Attorney for Plaintiff Trinity Packaging Supply, LLC.

FRANCIS X. RILEY III
MICHAEL ROWAN
SAUL EWING ARNSTEIN & LEHR LLP
650 COLLEGE ROAD EAST
SUITE 400
PRINCETON, NJ 08540

     Attorney for Defendant Countrywide Pallet, Inc. d/b/a
Select Pallet.

HILLMAN, District Judge

     This is a breach of contract and fraud action concerning an

agreement for packaging supplies made between the parties.

Presently before the Court is Defendant Countrywide Pallet, Inc.

d/b/a Select Pallet’s Motion to Dismiss the Complaint Pursuant
to Federal Rule of Civil Procedure 12(b)(2) (the “Motion to

Dismiss”) and Plaintiff Trinity Packaging Supply, LLC’s Motion

to File a Sur-Reply Brief.    For the reasons discussed herein,

this Court will deny Defendant’s Motion to Dismiss and grant

Plaintiff’s Motion to File a Sur-Reply Brief.

                              BACKGROUND

     The Court takes its facts from Plaintiff’s Complaint and

the parties’ filings as appropriate.       According to Defendant’s

Amended Notice of Removal, Plaintiff is a limited liability

company with one member, Anthony Magaraci, whose citizenship is

New Jersey.   Defendant is a California corporation with its

principal place of business in California.       Defendant asserts it

operates exclusively in California.    (Def.’s Mot. to Dismiss 2.)

     Plaintiff’s Complaint reveals its business consists of

wholesale packaging supply.    On October 23, 2013 Plaintiff

entered into a “Product Supply Agreement” (the “Contract”) with

a “national warehouse and freight distribution company” (the

“Company”) to service all of its packaging and packaging supply

needs, including pallets.    (Pl.’s Compl. ¶ 5.)     Plaintiff

arranged for Defendant to deliver and retrieve pallets for the

Contract.   Plaintiff alleges that Defendant agreed it would be

“the exclusive broker, procuring agent and point of contact”

with the Company.   (Pl.’s Compl. ¶ 7.)      According to Plaintiff,



                                  2
all business between Defendant and the Company was to “be

processed through” Plaintiff.    (Pl.’s Compl. ¶ 7.)

     Payment – and the actions of a so-called rogue employee of

Defendant – is where the controversy in this case lies.

Plaintiff and Defendant agreed Plaintiff would pay Defendant the

unit cost per pallet delivered to the Company, but that

Defendant would credit Plaintiff for any recycled wooden pallets

(“Cores”) that Defendant retrieved from the Company.       (Pl.’s

Compl. ¶ 8.)    Depending on the quality of the Cores, Plaintiff

could receive more or less in credits.       Plaintiff alleges that

Defendant circumvented this process by “engaging with a rogue

employee of the Company and paying that employee approximately

$30,000 cash on [a] monthly basis to permit removal of Cores

that would not be reported to Trinity or the Company.”       (Pl.’s

Compl. ¶ 13.)    This resulted in over-billing.

     Once Plaintiff learned of this issue, Plaintiff terminated

its relationship with Defendant.       Plaintiff alleges that “the

invoices that [it] paid during the entirety of the . . .

relationship [with Defendant] have been false, misleading and

incorrect.”    (Pl.’s Compl. ¶ 16.) Plaintiff not only complains

of overpayment, but it also complains of damages done to the

Contract it had with the Company.       As a result of Defendant’s

conduct, Plaintiff alleges that it had to investigate its entire

business with the Company and had to re-bid the Contract.       This

                                   3
resulted in lower prices for the Company and consequently less

money for Plaintiff.

     Plaintiff filed its Complaint on October 12, 2018 in the

Superior Court of New Jersey, Law Division, Camden County.    The

Complaint contains eight counts, which Plaintiff summarizes as

“claims for breach of contract, quantum meruit, fraud, unjust

enrichment, tortious interference with prospective economic

relations, and conversion.”   (Pl.’s Opp’n Br. 6.)

     Defendant filed a Notice of Removal on November 13, 2018 in

this Court.   This Court issued an Order to Show Cause on

November 14, 2018 requiring Defendant to amend its Notice of

Removal to properly plead the citizenship of the parties.

Defendant filed an Amended Notice of Removal on November 15,

2018 properly alleging the citizenship of the parties.   On

November 20, 2018 Defendant filed its Motion to Dismiss.

Plaintiff filed opposition, Defendant replied, and Plaintiff

filed a Motion to File a Sur-Reply Brief on January 4, 2019.

The two motions presently before the court have been fully

briefed and are therefore ripe for adjudication.

                              ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over this

matter pursuant to 28 U.S.C. § 1332 as the parties are diverse

and the amount in controversy exceeds $75,000.

                                 4
     B.   Motion to Dismiss for Lack of Personal Jurisdiction
     Standard

     A defendant may move to dismiss, in lieu of an answer, on

grounds that the Court lacks personal jurisdiction to adjudicate

a matter concerning a particular defendant.    See FED. R. CIV. P.

12(b)(2).   Once a Rule 12(b)(2) motion is filed, “a plaintiff

bears the burden of establishing the court’s jurisdiction over

the moving defendants.”    Miller Yacht Sales, Inc. v. Smith, 384

F.3d 93, 97 (3d Cir. 2004) (citing Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 368 (3d Cir. 2002)).    See also Dayhoff Inc.

v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996) (“[O]nce a

defendant has raised a jurisdictional defense, a plaintiff bears

the burden of proving by affidavits or other competent evidence

that jurisdiction is proper.” (citing Narco Avionics, Inc. v.

Sportsman’s Mkt., Inc., 792 F. Supp. 398, 402 (E.D. Pa. 1992))).

     When an evidentiary hearing is not held, a “plaintiff need

only establish a prima facie case of personal jurisdiction.”

Miller Yacht Sales, 384 F.3d at 97 (citing Pinker, 292 F.3d at

368).   In that case, “a plaintiff is entitled to have its

allegations taken as true and all factual disputes drawn in its

favor.”   Id.   But, even so, “a plaintiff may not ‘rely on the

bare pleadings alone’ in order to withstand a motion to dismiss

for lack of personal jurisdiction.”    Demetro v. Nat’l Ass’n of

Bunco Investigations, No. 14-6521 (KM/SCM), 2017 U.S. Dist.


                                  5
LEXIS 145061, at *17 (D.N.J. Sept. 7, 2017).   A plaintiff must

still provide “actual proofs, not mere allegations."    Id.

(quoting Patterson v. FBI, 893 F.2d 595, 604 (3d Cir. 1990)).

      If a plaintiff is successful in doing so, the burden shifts

back to the moving defendant.   “Once the plaintiff has made out

a prima facie case in favor of personal jurisdiction, the

defendant ‘must present a compelling case that the presence of

some other considerations would render jurisdiction

unreasonable.’”   Mellon Bank PSFS, Nat’l Ass’n v. Farino, 960

F.2d 1217, 1226 (3d Cir. 1992) (quoting Carteret Sav. Bank, FA

v. Shushan, 954 F.2d 141, 150 (3d Cir. 1992)).

      C.   Motion to Dismiss for Lack of Personal Jurisdiction

      Defendant argues this case should be dismissed because this

Court lacks personal jurisdiction over it or the claims against

it.   Defendant’s arguments can be broken down into two broad

categories.   First, Defendant argues it is not subject to this

Court’s general jurisdiction because there are no allegations of

continuous and systematic contacts with New Jersey.    Second,

Defendant argues it is not subject to this Court’s specific

jurisdiction because it did not purposefully avail itself of the

laws of New Jersey.   Plaintiff argues this Court can assert

specific jurisdiction, but presents no argument on whether the

Court may assert general jurisdiction over Defendant.



                                 6
     Before the Court delves into the arguments of the parties,

it must put those arguments into context.    Rule 4(e) of the

Federal Rules of Civil Procedure authorizes a district court to

assert personal jurisdiction over a non-resident to the extent

permissible under the law of the state where the district court

sits.   In New Jersey, “courts may exercise jurisdiction over a

nonresident defendant to the uttermost limits permitted by the

United States Constitution.”    Nicastro v. McIntyre Mach. Am.,

Ltd., 987 A.2d 575, 589 (2010), rev’d on other grounds sub nom.,

J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873 (2011)

(citations and internal quotations omitted).    “Accordingly, in

determining whether personal jurisdiction exists, we ask

whether, under the Due Process Clause, the defendant has certain

minimum contacts with [New Jersey] such that the maintenance of

the suit does not offend traditional notions of fair play and

substantial justice.”   O’Connor v. Sandy Lane Hotel Co., 496

F.3d 312, 316 (3d Cir. 2007).

     The determination of whether minimum contacts exist

requires an examination of “the relationship among the forum,

the defendant, and the litigation.”    Vertrotex Certainteed Corp.

v. Consol. Fiber Glass Prod. Co., 75 F.3d 147, 150-51 (3d Cir.

1996) (quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)).

These “minimum contacts” must have a basis in “some act by which

the defendant purposefully avails itself of the privilege of

                                  7
conducting activities within the forum State, thus invoking the

benefits and protections of its laws.”    Asahi Metal Indus. Co.,

Ltd. v. Sup. Ct. of Cal., 480 U.S. 102, 109 (1987) (internal

citations omitted).   As its corollary, due process forbids the

assertion of jurisdiction over a defendant “with which the State

has no contacts, ties, or relations.”    Int’l Shoe Co., v.

Washington, 326 U.S. 310, 319 (1945).    Such contacts may be

supplied by the terms of the agreement, the place and character

of prior negotiations, contemplated future consequences, or the

course of dealings between the parties.    Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 479 (1985).

     Because the Defendant’s Motion to Dismiss addresses both

the Court’s general and specific personal jurisdiction, the

Court will address each, in turn.

       a. General Jurisdiction

     Defendant argues it is not subject to this Court’s general

jurisdiction.   Specifically, Defendant argues because it is a

California corporation that does not solicit customers in New

Jersey, advertise in New Jersey, maintain any assets in New

Jersey, or maintain any physical presence in New Jersey it

cannot be said to be “at home” in New Jersey.    (Def.’s Mot. to

Dismiss 4.)   Plaintiff presents no argument in opposition.     For

the sake of completeness, the Court will consider whether it may

assert general jurisdiction over Defendant.

                                 8
     General jurisdiction grants the Court the ability to hear

“any and all claims” against out-of-state defendants “when their

affiliations with the state are so ‘continuous and systematic’

as to render them essentially at home in the forum State.”

Goodyear Dunlop Tires Op., S.A. v. Brown, 564 U.S. 915, 919

(2011).    Defendant’s activities and affiliations in the forum

are not so “continuous and systematic” as to render Defendant

essentially at home in New Jersey.       See Goodyear Dunlop, 564

U.S. at 919.    Defendant is a California corporation that

operates solely in California and does not maintain offices or

personnel within the State of New Jersey.       It appears

Defendant’s sole contact with New Jersey is with Plaintiff.

This is not “continuous and systematic” but limited and focused.

Thus, this Court may only assert personal jurisdiction over

Defendant if it finds specific jurisdiction.

          b. Specific Jurisdiction

     Defendant argues this Court cannot assert specific

jurisdiction over it.    Defendant’s argument is essentially that

Plaintiff’s Complaint does not allege that it “purposefully

availed” itself of New Jersey’s laws.       Defendant points out that

the only allegation within the Complaint that explicitly

discusses New Jersey is that Plaintiff is a citizen of New

Jersey.    Moreover, Defendant asserts, the relevant contract

obligated it to perform services in California and did not

                                     9
involve contacts in New Jersey.    Plaintiff disagrees, citing the

fact that Defendant “directed its action toward New Jersey

through its continuous business relationship” with Plaintiff and

the Company and that the relationship produced hundreds of

invoices, reports, and checks.    (Pl.’s Opp’n Br. 7.)   According

to Plaintiff, these communications included the

misrepresentations that are at the very heart of this case.

     To determine whether specific jurisdiction is present, the

Court must perform a two-prong test.   First, the Court must

determine whether there have been constitutionally sufficient

minimum contacts between the defendant and the forum.    Burger

King, 471 U.S. at 474.   The requirement for purposeful minimum

contacts is “the constitutional touchstone” of the minimum

contacts analysis.   Id. (emphasis added).

     Specific jurisdiction is present only if Plaintiff’s cause

of action arises out of Defendant’s forum-related activity –

i.e., minimum contacts - such that Defendant “‘should reasonably

anticipate being haled into court’” in that forum.   Vetrotex, 75

F.3d at 151 (quoting World-Wide Volkswagen Corp. v. Woodson, 444

U.S. 286, 297 (1980)).   Generally, “[t]he determination of

whether minimum contacts exist requires an examination of the

relationship among the forum, the defendant and the litigation

in order to determine whether the defendant has ‘purposefully

directed’ its activities toward residents of the forum.”

                                  10
Vetrotex Certainteed Corp., 75 F.3d at 150.    Put another way,

specific jurisdiction exists when a defendant’s “activity . . .

takes place in the forum State and is therefore subject to the

State’s regulation.”    Goodyear Dunlop, 564 U.S. at 919.

     Purposeful availment, however, does not exist when the

contacts are “random, fortuitous, or attenuated.”    Burger King,

471 U.S. at 479-80.    Nor does it exist when the contacts are

“between the plaintiff (or third parties) and the forum State.”

Walden v. Flore, 571 U.S. 277, 284 (2014).    Specific

jurisdiction requires that the defendant have sufficient “suit-

related conduct” to “create a substantial connection with the

forum state.”   Walden, 571 U.S. at 284.   Finally, the contacts

must have some nexus with the claims.    “‘Specific jurisdiction

is invoked when the cause of action arises from the defendant's

forum related activities.’”    Vetrotex Certainteed Corp., 75 F.3d

at 151 (quoting N. Penn. Gas Co. v. Corning Nat. Gas Corp., 897

F.2d 687, 690 (3d Cir. 1990), cert. denied, 498 U.S. 847

(1990)).

     Second, “if ‘minimum contacts’ are shown, jurisdiction may

be exercised where the court determines, in its discretion, that

to do so would comport with ‘traditional notions of fair play

and substantial justice.’”    Vetrotex Certainteed Corp., 75 F.3d

at 150-51 (citing Int’l Shoe Co., 326 U.S. 310; Farino, 960 F.2d

at 1222.).   Once a court has determined minimum contacts, a

                                 11
defendant “must present a compelling case that the presence of

some other considerations would render jurisdiction

unreasonable.”   Burger King Corp., 471 U.S. at 477.   A court “in

‘appropriate [cases]’ may evaluate ‘the burden on the

defendant,’ ‘the forum State’s interest in adjudicating the

dispute,’ ‘the plaintiff's interest in obtaining convenient and

effective relief,’ ‘the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies,’ and

the ‘shared interest of the several States in furthering

fundamental substantive social policies.’”   Id. (quoting World-

Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)).

Fair play and substantial justice would not be served if

litigation is “‘so gravely difficult and inconvenient’” that a

defendant would be at a “‘severe disadvantage.’”   Id. (quoting

The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 18 (1972)).

     To state it another way, the exercise of specific

jurisdiction is permissible where: (1) the defendant purposely

directed his activities at the forum state; (2) the plaintiff's

claim arises out of and relates to at least one of those

specific activities; and (3) the exercise of jurisdiction

comports with fair play and substantial justice.   Isaacs v.

Ariz. Bd. of Regents, 608 F. App’x 70, 74 (3d Cir. 2015) (citing

Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007)).



                                12
     Here, the case involves contract and intentional tort

claims.    Thus, the Court notes some specific case law applicable

to those claims or factual scenarios.   While a contract with an

out-of-state party alone cannot automatically establish

sufficient minimum contacts, in considering whether specific

jurisdiction exists, a court considers not only any contract

between the parties but also “prior negotiations and

contemplated future consequences, along with the terms of the

contract and the parties’ actual course of dealing.”    Burger

King, 471 U.S. at 479.   Moreover, “[i]n contract cases, courts

should inquire whether the defendant’s contacts with the forum

were instrumental in either the formation of the contract or its

breach.”   Telcordia Tech., Inc. v. Telkom SA Ltd., 458 F.3d 172,

177 (3d Cir. 2006) (quoting Gen. Elec. Co. v. Deutz A.G., 270

F.3d 144, 150 (3d Cir. 2001)) (emphasis in original).    In cases

“where a long-term relationship has been established, actual

territorial presence becomes less determinative.”   Id. (citing

Gen. Elec. Co., 270 F.3d at 151).

     The Court also notes case law relevant to a case concerning

intentional tort claims.   Stemming from the Supreme Court’s

decision in Calder v. Jones, 465 U.S. 783, 788-90 (1984), the

effects test for intentional torts requires that a plaintiff

show that: (1) Defendant committed an intentional tort; (2)

Plaintiff felt the brunt of the harm in the forum such that the

                                 13
forum can be said to be the focal point of the harm suffered by

Plaintiff as a result of that tort; (3) Defendant expressly

aimed its tortious conduct at the forum such that the forum can

be said to be the focal point of the tortious activity.    Isaacs,

608 F. App’x at 74-75 (relying on Calder, 465 U.S. at 788-90).

           i. Specific Personal Jurisdiction for Contract
              Claims

     Defendant argues that this Court does not possess specific

personal jurisdiction over Plaintiff’s contract claims.

Defendant asserts it did not (1) solicit or negotiate the

contract with Plaintiff in New Jersey, (2) never had a physical

presence in New Jersey, (3) did not perform any part of its

contract in New Jersey, and (4) did not commit any wrongful acts

in New Jersey.   Thus, Defendant argues, the only basis to assert

personal jurisdiction is that it has contracted with a New

Jersey company – and that is not enough.

     Plaintiff, on the other hand, argues the Court does possess

jurisdiction over the contract claims.   Plaintiff argues there

existed a continuous business relationship between it and

Defendant for a number of years that involved a contract with

it, a New Jersey company.   Plaintiff also argues that,

regardless of whether Defendant ever had a physical presence in

New Jersey, Defendant sent “hundreds of emails,” “participated

in numerous telephone calls,” and sent weekly or monthly


                                14
invoices, reports, and checks.    (Pl.’s Opp’n Br. 13.)   These

communications, according to Plaintiff’s Complaint, are the

basis for Plaintiff’s contract claims.    (Pl.’s Compl. ¶¶ 24-26,

32-33, 47-49.)

     The Court finds this case is sufficiently similar to Burger

King as to allow the Court to find minimum contacts here.    As in

Burger King, the fact that Defendant never physically entered

New Jersey is not an impediment to assertion of personal

jurisdiction by this Court.    471 U.S. at 476 (“Jurisdiction in

these circumstances may not be avoided merely because the

defendant did not physically enter the forum State.” (emphasis

in original)).

     Most important to the Burger King court was the fact that

the contract was a multi-year relationship “that envisioned

continuing and wide-reaching contacts” with the forum state,

there Florida.   Id. at 479.   That included making payments to

and receiving instruction and oversight from Miami.    Id.   Here,

the parties entered into an agreement that endured for five

years.   (Pl.’s Compl. ¶ 2.)   Part of that relationship – the

most relevant to the claims here presented - required Defendant

to collect Cores, determine the proper credit, and send

invoices, reports, and checks to Plaintiff concerning those

Cores.   This was a weekly or monthly occurrence over the span of

five years.   Moreover, the parties voluntarily entered into and

                                 15
accepted the terms of this agreement, making the “quality and

nature” of Defendant’s relationship to Plaintiff anything but

“random, fortuitous, or attenuated.”    Burger King, 471 U.S. at

479-80.   In other words, Defendant knew contact with New Jersey

was a part of the relationship from the beginning.

      Defendant’s alleged actions caused reasonably foreseeable

injuries to the Plaintiff corporation in New Jersey.    (Pl.

Compl., 3.)   It is - at the very least - presumptively

reasonable for Defendant to be called to account there for such

injuries.   Id.   Further, like Burger King, the actions of

Defendant - sending fraudulent invoices, reports - caused

foreseeable injuries to Plaintiff, in New Jersey.    Defendant

knew that (1) Plaintiff’s operations were conducted and

supervised from its headquarters in New Jersey, (2) that all

relevant notices and payments were to be sent to Plaintiff’s

headquarters in New Jersey, (3) that agreements were made in and

enforced from New Jersey, and (4) that key negotiating decisions

and communications via mail, phone, or email were made in and

from the New Jersey.    See, e.g., Burger King, 471 U.S. at 480-

81.

      This court “cannot conclude that [New Jersey has] no

‘legitimate interest in holding [Defendant] answerable on a

claim related to’ the contacts. . . established in that State.”



                                 16
Burger King, 471 U.S. at 483 (quoting Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 776 (1984)).

     Maybe most importantly, the case law states: “[i]n contract

cases, courts should inquire whether the defendant’s contacts

with the forum were instrumental in either the formation of the

contract or its breach.”   Telcordia Tech., Inc. v. Telkom SA

Ltd., 458 F.3d 172, 177 (3d Cir. 2006) (quoting Gen. Elec. Co.

v. Deutz A.G., 270 F.3d 144, 150 (3d Cir. 2001)) (emphasis in

original).   The most instrumental contacts related to the

contract claims are the allegedly fraudulent reports, invoices,

checks, emails, and phone calls.     Those contacts were allegedly

purposefully made from California to Plaintiff in New Jersey. 1

     Defendant’s cited case law, which it asserts support its

personal jurisdiction argument, are inapposite.    The Vetrotex

case is distinguishable for many reasons.    It involved a

Pennsylvania plaintiff supplier who sent fiberglass material to

a California defendant facility with maintenance of the

relationship and payment occurring at the plaintiff’s California

office.   Vetrotex Certainteed Corp., 75 F.3d at 149.   The only

relevant contacts with the forum, here Pennsylvania, was that


1 The Court notes that it is of no moment whether Plaintiff could
have received email or calls in locations other than New Jersey
through wireless devices or voice over internet protocol.
Defendant allegedly knew it was directing these communications
to New Jersey where Plaintiff was headquartered and conducted
its business.
                                17
some calls were made by the California defendant to the

Pennsylvania plaintiff in the course of negotiating the supply

contract.   Id.   The dearth of contacts in Vetrotex is dissimilar

from the amount of relevant contacts found here.

     The other cases cited by Defendant are also inapposite, as

they point to the similarities between Vetrotex and their facts

to find no personal jurisdiction.     The line of cases cited by

Defendant involve no allegations that:

     (1) the defendant solicited the contract or initiated
     the business relationship leading up to the contract;
     (2)   the   defendant    sent   anything    other   than
     communications via e-mail to the forum state; or (3) the
     defendant engaged in extensive post-sale contacts with
     the Plaintiffs in the forum state.

Team First Consulting, LLC v. Hangliter, No. 07-311 (DRD), 2007

U.S. Dist. LEXIS, at *15 (D.N.J. Apr. 27, 2007).    See also

Siegmesiter v. Benford, No. 15-7099, 2017 U.S. Dist. LEXIS

84802, at *10 (D.N.J. June 1, 2017) (same); GMAC Real Estate,

LLC v. Gate City Real Estate Co., No. 05-2253 (AET), 2005 U.S.

DIST. LEXIS 24531, at *9-10 (D.N.J. Oct. 18, 2005) (same).

     As discussed supra, there is no indication that Defendant

solicited the contract or initiated the business relationship.

But, Defendant sent allegedly fraudulent invoices, reports,

checks, emails, and calls to Plaintiff in New Jersey.     And, the

Court finds these are “extensive post-sale contacts,” unlike the

ones in Defendant’s case that were for informational purposes.


                                 18
Accordingly, this Court finds there are sufficient minimum

contacts to support the contract claims at issue here.

          ii. Intentional Tort Claims

     Defendant argues that Plaintiff cannot meet the Calder

effects test, while Plaintiff argues it is met in this case.

The Court will address each element of the test to determine

whether minimum contacts have been shown as to the intentional

torts asserted.   First, the Court considers whether Plaintiff

has established an intentional tort.   Defendant does not

challenge whether the allegations state an intentional tort, but

essentially argue they are duplicative of the contract claims.

Thus, the Court finds Plaintiff has adequately alleged

intentional torts in its complaint under Count III, fraudulent

inducement, Count IV, fraudulent misrepresentation, Count VI,

interference with contractual relations, and Count VII,

conversion.   Whether they are duplicative of Plaintiff’s

contract claims may be properly addressed via a separate motion

and does not affect whether they have been adequately stated.

     Second, the Court addresses whether Plaintiff felt the

brunt of the harm in New Jersey, such that New Jersey could be

considered the focal point of the harm.   Defendant argues the

brunt of the harm was suffered in California, because the

performance of the contract was in California and any alleged

harm, here business loss, was to California-based business.

                                19
This is an over-simplified reading of the allegations here.

While the harm may have been to business conducted in

California, the brunt of the harm was felt in New Jersey at

Plaintiff’s headquarters.   It is there that allegedly fraudulent

invoices, reports, checks, emails, and calls were received.

(Certification in Opp’n ¶¶ 9, 11-12, 14-16.)     While the alleged

theft of Cores occurred in California, the alleged harm was felt

in New Jersey.

     Finally, the Court must consider whether New Jersey was the

focal point of Defendant’s tortious conduct.     Defendant asserts

that the conduct was directed at California, as that was where

actions concerning the Cores was conducted.    The Court agrees,

as the Complaint is alleged, Defendant supplied pallets solely

in California.   The Court also agrees that Defendant allegedly

hired someone within the Company to take pallets and that also

occurred solely in California.

     But these facts animate only a part of the claim.    The

actual conduct complained of is the fraud and conversion.       And

that fraud and conversion could only be committed through

contact with Plaintiff in New Jersey.   Plaintiff presents in its

Certification in Opposition facts which would suggest fraudulent

invoices were sent on a weekly or monthly basis from California

to New Jersey.   (Certification in Opp’n ¶ 9.)   Plaintiff also

presents facts which would suggest fraudulent reports – denoting

                                 20
the amount of Cores retrieved – and fraudulent checks – paying

for the wrong amount of Cores – were sent on a weekly or monthly

basis from California to New Jersey.   (Certification in Opp’n ¶¶

11-12.)   Moreover, various other correspondence including

letters, emails, and phone calls were directed by Defendant to

Plaintiff in New Jersey.   (Certification in Opp’n ¶¶ 14-16.)

     Because it appears Defendant was permitted to take Cores

from the Company’s California facilities, the alleged fraud

could only be committed by misrepresenting - through a

communication directed at New Jersey – the amount to Plaintiff.

Similarly, the alleged conversion could only be committed by

misrepresenting the amount of Cores taken to Plaintiff.     In

other words, Defendant’s argument places it in the position of

the Company worker who was allegedly complicit in Defendant’s

alleged scheme.   That individual’s conduct occurred solely in

California as he or she did not send allegedly false

communications to New Jersey.   The Defendant is not this

individual, and appears to have engaged in conduct emanating

beyond the borders of California.

     This Court finds the Calder test has been met here.

Accordingly, this Court finds Plaintiff has established minimum

contacts related to the intentional tort claims asserted.




                                21
         iii. Fair Play and Substantial Justice

     Now that the Court has determined that minimum contacts

have been established for Plaintiff’s claims, the Court must

consider whether asserting personal jurisdiction will comport

with notions of fair play and substantial justice.    A court “in

‘appropriate [cases]’ may evaluate ‘the burden on the

defendant,’ ‘the forum State’s interest in adjudicating the

dispute,’ ‘the plaintiff's interest in obtaining convenient and

effective relief,’ ‘the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies,’ and

the ‘shared interest of the several States in furthering

fundamental substantive social policies.’”   Id. (quoting World-

Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)).

Fair play and substantial justice would not be served if

litigation is “‘so gravely difficult and inconvenient’” that a

defendant would be at a “‘severe disadvantage.’”    Id. (quoting

The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 18 (1972)).

Defendant argues that these factors favor it, making assertion

of specific personal jurisdiction by this Court improper.

Plaintiff disagrees.   The Court will address each factor in

turn.

     The first factor is a consideration of the burden on

Defendant of litigating the matter in New Jersey.    Defendant is

a corporation operating solely in California.   This litigation

                                22
requires cross-country travel of Defendant’s counsel, witnesses,

and documents.    This is a burden.   Defendant’s proposed solution

is to require the litigation of these claims in California,

where it has brought suit against Plaintiff for claims relating

to the present action.    But, that would require Plaintiff to

carry the same burden Defendant complains of here.    In other

words, neither New Jersey nor California is a convenient

location for both parties.    While the Court finds this factor

favors Defendant, it notes there is no solution to the

inconvenience of litigation between entities on opposite sides

of the country.

     The second factor is a consideration of New Jersey’s

interest in adjudicating this action.    Defendant argues the

conduct only took place in California by a California entity,

making California the forum with a greater interest in this

litigation.   But, there are two problems presented by this

argument.   One, it does not address the factor directly which

queries the forum’s interest.    Two, as described supra, the

necessary acts to complete the allegedly wrongful conduct

occurred in New Jersey and its harmful effects were felt in New

Jersey.   It was only when the allegedly fraudulent

communications were received by Plaintiff in New Jersey that it

could be said any of the wrong occurred or any of the harm

happened.   New Jersey has an interest in regulating fraud

                                 23
visited upon its entities and providing proper compensation.

California also has an interest in policing the alleged bad acts

of its entities or the harms visited upon them.    New Jersey has

an interest in this matter at least as strong, if not stronger

than California’s interest.   This favors asserting jurisdiction

here.

      The third is Plaintiff’s interest in convenient and

effective relief.   New Jersey offers that here.   The fourth is

what the most efficient resolution of these controversies would

be.   New Jersey offers the most efficient path.   While

California could also offer that here, the New Jersey action was

the first-filed, and thus requires the Court to give it greater

weight.   Defendant’s California action may always be transferred

and consolidated with this action.   There is no jurisdictional

issue that this Court finds at this point which would prevent

this Court from hearing those claims. 2

      On balance, it appears the factors favor New Jersey.   The

Court notes that New Jersey does present some inconvenience to

Defendant.   It requires some travel and logistical preparations.

But, it is not so grossly difficult as to put Defendant here at




2 The Court finds that “shared interest of the several States in
furthering fundamental substantive social policies” does not
bear on the present case, or, at the very least, does not favor
either forum.
                                24
a severe disadvantage.    The Court finds it can and should assert

specific personal jurisdiction as to these claims, so it will.

     Because the Court finds it may assert personal

jurisdiction, it will deny as moot Plaintiff’s request for

jurisdictional discovery.    The Court has also considered the

arguments made in Plaintiff’s proposed sur-reply brief and

Defendant’s responsive letter.    The Court finds the arguments

contained therein concerning Plaintiff’s conduct in the

California litigation brought by Defendant consistent with its

position here.   Otherwise, the Court finds that the arguments

made therein are irrelevant to the determination of whether this

Court is able to assert specific personal jurisdiction over

these claims.    As such, the Court will grant Plaintiff’s Motion

for Leave to File a Sur-Reply brief.

                             CONCLUSION

     For the reasons discussed herein, the Court will deny

Defendant’s Motion to Dismiss and grant Plaintiff’s Motion to

File a Sur-Reply Brief.

     An appropriate Order will be entered.



Date: June 26, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 25
